Citation Nr: 1810818	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  09-15 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for status post small bowel resection and history of peptic ulcer, gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to August 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the January 2011 decision, the rating for his status post small bowel resection and history of peptic ulcer was increased to 30 percent retroactively effective as of December 29, 2006.  But since that was not the maximum possible rating he could receive for this disability, he is continuing to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

As support for his claim for a higher rating for this service-connected disability, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.

These claims were last before the Board in December 2014, when they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  At the time the Veteran was represented by the Disabled American Veterans (DAV); however, on a December 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, he appointed new representation - designating instead the Texas Veterans Commission (TVC).

Regrettably, the Board must again REMAND these claims to the AOJ.


REMAND

The Board regrets the further delay that will occur from again remanding these claims, but another remand is necessary to ensure compliance with VA's duty to assist the Veteran in fully developing evidence to substantiate these claims.

With respect to the claim for a rating higher than 30 percent for the status post small bowel resection and history of peptic ulcer, GERD, the Veteran was last afforded VA compensation examinations assessing the severity of this disability in July 2016.  The VA examination reports noted that he had signs and symptoms including persistently recurrent epigastric distress, reflux, regurgitation, nausea, and vomiting.  While he complained of weight fluctuations, the examination reports did not note or otherwise confirm that he had any material weight loss.  

Subsequent to that examination, however, the Veteran submitted a September 2017 VA treatment report revealing that he had sought treatment that same month and was assessed with weight loss from 264 pounds in January 2017 to 214 pounds that day (so a 50-pounds difference).  It further was indicated he had experienced polyuria, polydipsia, nausea, vomiting, and epigastric pain.  He also indicated that he suffered significant weight loss and was getting sicker and could not work.

This medical evidence suggests his service-connected disability has worsened since his last VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran consequently needs to be reexamined concerning this disability.

Additionally, the Board sees that, in the March 2017 Supplemental Statement of the Case (SSOC), the RO indicated that it had electronically reviewed treatment records from the Houston VA Medical Center (VAMC) from February 2002 through December 2016.  Also, as discussed above, the September 2017 VA treatment record submitted by the Veteran evidences continuing treatment for his service-connected disability at issue.  However, the virtual (paperless) claims file contains VA treatment records up to August 2016 only.  Thus, on remand, all VA treatment records from August 2016 to the present should be obtained and associated with the claims file so they, too, may be considered in deciding this appeal.  All other potentially relevant treatment records also should be obtained and considered.  See 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the derivative claim of entitlement to a TDIU, it is "inextricably intertwined" with the claim for a higher rating for the status post small bowel resection and history of peptic ulcer, GERD, as the outcome of this increased-rating claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the claim for a TDIU must be temporarily deferred until after the increased-rating claim is further developed on remand and readjudicated.

Also, the Veteran does not currently meet the minimum rating requirements for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  If, as here, a Veteran does not meet these applicable percentage standards set forth in 38 C.F.R. § 4.16(a), he may instead show entitlement to a TDIU on an alternative extra-schedular basis under the special provisions of § 4.16(b) - provided that he is indeed unemployable on account of his service-connected disability(ies).  However, the Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Director of the Compensation Service for this special consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, there is evidence of record suggesting the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected status post small bowel resection and history of peptic ulcer, GERD.  The June 2016 VA examiner found that this service-connected disability adversely affected the Veteran's ability to work.  More to the point, the examiner indicated that when the Veteran experienced nausea, vomiting, and/or abdominal pain, he is unable to concentrate or even leave the house.  He was also unable to lift items, sit for extended periods without pain, and with flare-ups could not concentrate, ambulate very well, and needed to be near restrooms.  As the evidence suggest he may be unemployable as a result of his service-connected disability, remand is necessary in order to refer this case to the Director of the Compensation Service for consideration of the assignment of an extra-schedular TDIU.  Id.  

Accordingly, these claims are REMANDED for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, including updated VA treatment records from August 2016 to the present.  Document all efforts to obtain identified records and appropriately notify the Veteran if unable to.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional records, schedule the Veteran for a VA compensation examination reassessing the severity of his service-connected status post small bowel resection and history of peptic ulcer, GERD.  The claims folder and a complete copy of this REMAND must be made available to the examiner in conjunction with the examination and/or resultant opinion.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's disability.  The appropriate Disability Benefits Questionnaires (DBQ's) should be completed for this purpose, to ensure all relevant rating criteria are addressed.

3.  For those periods when the Veteran does not meet the schedular requirements of § 4.16(a) for a TDIU, submit this claim  to the Director of the Compensation Service for consideration of whether this benefit is warranted, instead, on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b). 


4.  Following that TDIU extra-schedular referral, and readjudication of the underlying claim for a higher rating for the status post small bowel resection and history of peptic ulcer, GERD, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) if these claims continue to be denied or are not granted to the Veteran's satisfaction.  Then return these claims to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

